 



Exhibit 10.4.2

                                            AMENDMENT OF
SOLICITATION/MODIFICATION OF CONTRACT   1. CONTRACT ID CODE       PAGE OF PAGES
                                   1 7                   2.  
AMENDMENT/MODIFICATION NO.   3. EFFECTIVE DATE     4.   REQUISITION/PURCHASE
REQ. NO.   5.   PROJECT NO. (If applicable)
 
      0008       06/29/2006                                         6.   ISSUED
BY CODE      00001   7.   ADMINISTERED BY (If other than Item 6)       CODE     
 
 
                                           FCC /Contracts and Purchasing Center
                                 445 12th St., SW,                            
     Washington, DC 20554                        
 
                                                    8.   NAME AND ADDRESS OF
CONTRACTOR (No., street, county, State, and Zip Code)   (x)   9A.     AMENDMENT
OF SOLICITATION NO.
 
                                                 Neustar, Inc.                  
                              9B.     DATED (SEE ITEM 11)          46000 Center
Oak Plaza                                                 10A.   MODIFICATION OF
CONTRACT/ORDER NO.          Sterling, VA 20166   (X)             CON03000016
 
                                                                (X)  
10B.   DATED (SEE ITEM 13)                         CODE   FACILITY CODE        
                11.   THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS  

[  ] The above numbered solicitation is amended as set forth in Item 14. The
hour and date specified for receipt of Offers [  ] is extended, [  ] is not
extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning                      copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

                            12.   ACCOUNTING AND APPROPRIATION DATA (If
required)     No Funding Information        
 
            13.   THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
 
                IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.    
              A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority)
THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
                                    B. THE ABOVE NUMBERED CONTRACT/ORDER IS
MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying
office, appropriation date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE
AUTHORITY OF FAR 43.103(b).                   C. THIS SUPPLEMENTAL AGREEMENT IS
ENTERED INTO PURSUANT TO AUTHORITY OF:
Mutual Agreement of the Parties             X     D. OTHER (Specify type of
modification and authority)
 
        43.103(a), Mutual Agreement; FAR 1.6, “Authority of the Contracting
Officer”         E.   IMPORTANT: Contractor [  ] is not, [X] is required to sign
this document and return   1   copies to the issuing office.        

                                          14.   DESCRIPTION of
AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.)
 
                                            The purpose of this no additional
cost modification is to remove from the Contract the Clause entitled “Security
and Suitability Assessment” and replace it with and incorporate into the
Contract, Clause H.9, “Suitability and Security Processing”. Accordingly, see
attached Clause H.9 and FCC Forms A-200 and A-600.
 
                                                                  15A.   NAME
AND TITLE OF SIGNER (Type or print)     16A.   NAME AND TITLE OF CONTRACTING
OFFICER (Type or print)                         Wilma Mooney
 
  Joseph F. Franlin                                                            
  15B.   CONTRACTOR/OFFEROR     15C.   DATE SIGNED     16B.   UNITED STATES OF
AMERICA     16C. DATE SIGNED
 
                                            /s/ Joseph F. Franlin         7/5/06
    BY   /s/ Wilma S. Mooney     7/10/06                                
(Signature of person authorized to sign)                   (Signature of
Contracting Officer)                                     NSN 7540-01-152-8070  
        30-105           STANDARD FORM 30 (Rev. 10-83) PREVIOUS EDITION UNUSABLE
                          Prescribed by GSA
 
                              FAR (48 CFR) 53.243

 



--------------------------------------------------------------------------------



 



                                                                               
      LINE ITEM   Document Number   Title           Page     SUMMARY  
CON03000016/0008   NANP Administrator       2 of 7                              
               
 
                                       
 
                                       
 
                                       
 
                                       
 
                                                                               
 
Line Item
        Delivery Date       Unit of                
Number
  Description   (Start date to End date) Quantity   Issue     Unit Price    
Total Cost                                               Questions may be
addressed to Tony Wimbush @ anthony.wimbush@fcc.gov.      
 
                                       
 
                                       
 
                                                  No Changed Line Item Fields  
   
 
                                       
 
                                       
 
                        Previous Total:      
 
                      Modification Total:      
 
                        Grand Total:      
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                                                               

 



--------------------------------------------------------------------------------



 



     
 
  Contract No. CONO3000016
 
  Modification No. Eight (8)
 
  Page 3 of 7

Clause H.7, Suitability and Security Processing
1. General
     (a) All contract personnel are subjected to background investigations for
the purpose of suitability determinations. Based on their proposed duties, some
contract personnel may also be required to have security clearance
determinations. No contract personnel may be assigned to work on the contract
without a favorable initial review of the OF 306, Declaration for Federal
Employment (http://www.opm.gov/forms/pdf_fill/of0306.pdf) or a written waiver
from the FCC Security Operations Center (SOC).
     (b) Suitability, waiver, and security clearance determination
investigations are currently conducted through the FCC Security Operations
Center (202- 418-7884). The individual contract employee will be provided with a
review process before a final adverse determination is made. The FCC requires
that any contract personnel found not suitable, or who has a waiver cancelled,
or is denied a security clearance, be removed by the contractor during the same
business day that the determination is made.
     (c) If the contract personnel is re-assigned and the new position is
determined to require a higher level of risk suitability than the contract
personnel currently holds, the individual may be assigned to such position while
the determination is reached by the SOC. A new A-600 shall be necessary for the
new position.
     (d) Contract personnel working as temporary hires (for ninety (90) days or
less) must complete and receive a favorable initial review of the OF 306 and
complete the contract personnel section of the FCC Form A-600, FCC Contractor
Record Form.” If during the term of their employment they will have access to
any FCC network application, they must also complete and sign the FCC Form
A-200, FCC Computer System Application Access Form.
2. At Time of Contract Award
     (a) The FCC Security Operations Center must receive the completed, signed
OF 306 for all proposed contractor employees at the time of contract award.
Resumes for all personnel proposed for assignment on the contract should be
provided to the Security Office prior to the time of in-take processing (see
below, 2.3.2). The FCC Security Operations Center requires up to five





--------------------------------------------------------------------------------



 



Contract No. CONO3000016  
Modification No. Eight (8)      
Page 4 of 7                                
(5) working days (from the date they are received) to process the OF 306 before
any employee is allowed to begin work on the contract. A written waiver from the
SOC may be obtained in special circumstances.
All contract personnel, regardless of task description, must complete this form.
Without an approved, completed OF 306 on file at the SOC, no contractor employee
may begin work. An approved OF 306 is one that has passed initial review by the
SOC. During the course of the SOC review of the OF 306, the contract personnel
may be interviewed by SOC staff regarding information on their OF 306.
     (b) In addition, the Contractor is responsible for submission of completed,
signed computer security forms for each employee prior to that person beginning
work on the contract (See Appendix No. 3, FCC Instruction 1479.1, FCC Computer
Security Program Directive and sample forms.) These forms should be submitted to
the FCC Computer Security Office.
     (c) The COTR shall begin processing their section of the FCC Contract
Personnel Record (FCC Form A-600) at this time. This form, with the COTR and CO
portions completed, will be distributed at the time of contract award and must
be submitted to the SOC within ten (10) working days.
     (d) The Office of Personnel Management (OPM) will issue a Certificate of
Investigation (CIN) following the appropriate background investigation. The SOC
notifies the CO and COTR and contract personnel who have received a favorable
adjudication so they may receive their permanent access credential.
3. IDENTITY PROOFING, REGISTRATION AND CHECKOUT REQUIREMENTS
          3.1 Locator and Information Services Tracking (LIST) Registration
The Security Operations Center maintains a Locator and Information Services
Tracking (LIST) database, containing information for all Commission and contract
employee personnel, regardless of work location.
The contract employee’s FCC Form A-600, FCC Contractor Record Form” captures the
information for data entry into the LIST system.





--------------------------------------------------------------------------------



 



     
 
  Contract No. CONO3000016
 
  Modification No. Eight (8)
 
  Page 5 of 7

          3.2 Intake Processing
     (a) Following the processing of the OF 306 and an initial favorable
suitability determination, (unless otherwise waived) the contract personnel
shall report to the FCC for identity verification and access badge issuance on
their first scheduled workday.
     (b) All new contract personnel must be escorted to the SOC by either the CO
or COTR responsible for the contract. At this time the contractor personnel must
present two forms of identification; one of which must be a picture ID issued by
a state, or the Federal, government. The other piece of identification should be
the original of one of the following:
U.S. Passport (unexpired or expired)
Certificate of U.S. Citizenship (Form N-560 or N-561)
Certificate of Naturalization (Form N-550 or N-570)
School ID
Voter’s registration card
U.S. Military card
Military dependent’s ID card
U.S. Coast Guard Merchant Mariner card
Native American Tribal document
U.S. Social Security card
Certification of Birth Abroad, (Form FS-545 or Form DS-1350)
Original or certified copy of a birth certificate, bearing an official seal
     (c) After identity verification, the individual shall complete the
Fingerprint Card form, FD 258, the Fair Credit Report Act form, and be
photographed and issued the appropriate access badge.
     (d) At this time the contract employee will be given one of the following
forms, based on the security risk designation for the proposed support
classification/position, to complete and return to the SOC within seven
(7) business days:

  (i)   Low Risk Positions - SF 85, Questionnaire for Non-Sensitive Positions  
  (ii)   Moderate Risk Positions - SF 85-P, Questionnaire for Public Trust
Positions     (iii)   High Risk Positions/Secret or Top Secret Security
Clearances - Standard Form (SF) 86, Questionnaire for Sensitive Positions





--------------------------------------------------------------------------------



 



     
 
  Contract No. CONO3000016
 
  Modification No. Eight (8)
 
  Page 6 of 7

     (e) For any contract employee whose name is provided to the Commission for
security investigation at (ii) or (iii) level, who subsequently leaves the
subject contract, due to Contractor or contract employee decision, within the
first year, the Contractor shall reimburse the Commission for the cost of the
investigation. If the contract or task order is scheduled for completion in
under one year and the contract employee for whom a security investigation has
been done leaves prior to the work being done, the Contractor and SOC shall
agree on a pro-rated amount for reimbursement. The cost may range from
approximately $400.00 (moderate risk) to $3,000.00 (high risk). The Contractor
will be provided a copy of the investigation invoice with the reimbursement
request.
          3.3. Monthly Contractor Personnel Reports
The monthly report verifying contract personnel working at the FCC is a crucial
element in the agency’s compliance with Homeland Security Presidential Directive
(HSPD) 12. Accurate and timely reporting are required as part of the ongoing
access control efforts as mandated by HSPD-12 and implementing directives.
     (a) The Contractor’s Program Manager shall submit a contract personnel list
to the SOC on the first working day of each month. This report shall be
identified by the contract name and FCC number, and shall list all the contract
employees working at the FCC in the immediately previous month.
     (b) The report shall highlight or list in some way those individuals who
are no longer employed by the Contractor or who are no longer working on the
subject contract. As well, any additional contract personnel who have been
successfully processed for work on the contract since the previous report shall
also be noted.
     (c) The report may be delivered electronically in MS Excel format. The
covering email should contain a statement of certification of accuracy and
should originate with the Contract Program Manager or other Contractor executive
personnel. The author of the email shall be considered the signatory.
     (d) No later than the 15th of each month, the SOC will notify the Contract
Program Manager, the author of the email covering the Monthly report (if
different), the COTR and the Contracting Officer if the report is a) received
after the first working day of the month, or b) contains errors in the listing.
The notification will identify the reason for deficit in the report.
     (e) The first instance of either a) or b) above shall result in a Five
Hundred Dollar ($500.00) penalty against the Contractor. The assessed penalty
shall increase in Five Hundred Dollar ($500.00) increments for each subsequent
Monthly report received either late or containing errors.
          3.4. Checkout Processing:
     (a) All contract employees no longer employed on the subject contract, or
at the termination of the contract, are required to report to the SOC and
complete the sign-out portion of the FCC A-600, Contract Personnel Record.
     (b) This process verifies the access badge has been returned to the SOC by
the contract personnel.
     (c) If the checkout processing is not completed by the contract employee,
the Contractor shall take action to ensure its accomplishment no later than
thirty (30) calendar days after the employee’s departure from the FCC.
     (d) The Contractor shall be liable to the FCC for an administrative
processing charge of $150.00 (One Hundred Fifty Dollars), for each of their
employees who leaves their duty assignment at the Commission and fails to
complete the checkout processing within thirty (30) calendar days of departure.
Mellon Bank, N.A., handles collection and processing of all Commission
administrative charges and should payment become necessary, the Contractor will
be provided the appropriate directions for an EFT.
     (e) The Contractor shall be liable for any actual damages arising from a
failure to ensure that the checkout processing occurs within the thirty
(30) calendar days of the contract employee’s departure from the FCC.





--------------------------------------------------------------------------------



 



     
(FCC LOGO) [w23128w2312801.gif]
  FCC Computer System
Application Access Assignment Form



Employees and contractors who are requesting application access must have this
form completed and returned to the Application Owner. Access must be granted in
accordance with FCC Instruction 1479.2 Computer Security Program Directive.

                          USER INFORMATION
  (To be completed by Application Owner)
             
User Name (Print Last, First MI):
    User Name ID:    
 
                     
Bureau/Office or Contract Name:
    Date Access Required:    
 
                     
Major Application Access:
    Access Level:    
 
                   

                              APPLICATION RULES OF BEHAVIOR ACKNOWLEDGEMENT    
(To be completed by user and returned to Application Owner when Completed)      
I have received a copy of the attached Application Rules of Behavior that
provide information on Federal regulations, user responsibilities and the
consequences of my actions, and computer security policies and procedures. I
have read and will fully comply with the rules in their entirety. I recognize
that it is my responsibility to ensure that I comply with the Federal computer
security policies and procedures described in the FCC Computer Security Program
Directive.        
 
  Printed Name:       Organization:        
 
     
 
     
 
     
 
                   
 
       Signature:                 Date:        
 
     
 
     
 
         

                                  ACCESS APPROVAL
                I am aware that the following access has been granted to this
userID:               o       Privileged, Administrative Account. o
     Non-Privileged, Non-Administrative User Account                 Supervisor
or COTR (Printed Name):              
 
        Signature:   Date:                 Application Security
Custodian(Printed Name):     Signature:   Date:                
 
               

Return this form to the Computer Security Officer, Room 1-A325
445 12th Street, S.W., Washington, DC 20554
Form A-200
Revised July 2002





--------------------------------------------------------------------------------



 



APPLICATION RULES OF BEHAVIOR
Passwords:
o Passwords must be at least            characters long.
o Do not write down passwords.
o Do not share your passwords or accounts with others.
o Enable a password protective inactivity screensaver at your station.
o Passwords are to be changed every            days.
o Use paraphrases instead of dictionary words when creating passwords.
Electronic Data/Media and Paper:
o Do not post system sensitive material in areas subject to public traffic or
viewing (offices next to windows on ground floors please take      special
note).
o Do not transport system sensitive material in an unprotected manner.
o Lock down all sensitive unclassified material when leaving your work area.
o Protect sensitive unclassified information from alteration, disclosure or
loss.
o Ensure all storage media are reformatted before they are removed for storage
in a protected environment
o Ensure that appropriate warning labels are printed on each and every page of
the sensitive documentation.
o Prevent dumpster diving—do not discard system sensitive materials or
communications in public trash containers.
o Deleting a file does not remove its data from the media. Use utilities which
delete with overwriting before releasing media for other      assignments or to
ensure its destruction.
o Access only information for which you are authorized, “need to know/access.”
o Respect the copyright on the material you reproduce.
o Backup data files at frequent intervals.
o Respect and protect the privacy and confidentiality of records and privacy act
information while in your custody.
Dial in Access:
o Dial in users must ensure that adequate safeguards are in place on the remote
computer to ensure the security of the system to which      you are dialing in
to.
o Lock your terminal or log off if you must leave the work area even briefly.
Laptops:
o Login IDs, passwords and /or sensitive information should not be saved on the
hard drive. Use a diskette/CD to save information.
o Protect passwords and user ID’s from hacker, electronic eavesdroppers or
shoulder surfers.
Internet Usage:
o Do not transmit sensitive information via the Internet
o Keep your anti-virus software current.
o Periodically virus scan your client.
o Virus scan all e-mail attachments.
o Do not open executable attachments.
General:
o Use FCC computing resources when accessing applications in a manner consistent
with its intended purpose.
o Report sensitive circumstances to the help desk.
o Politely challenge unescorted visitors in your area (request identification
and purpose).
o Be alert to the risk of theft, espionage and intrusion in the areas you work
in and take appropriate countermeasures.
o Attend or participate in annual information security training.
o Report violations of security policies or procedures that come to your
attention.
o Prevent social engineering–do not reset passwords for any person via telephone
until the identity of the requestor has been confirmed      and verified.
o Do not divulge account access procedure to any unauthorized user.
o Users are not permitted to override technical and management controls.
Form A-200
Revised July 2002





--------------------------------------------------------------------------------



 



FCC SECURITY OPERATIONS CENTER
CONTRACT PERSONNEL RECORD
(Please Read Instructions (P.2) Before Beginning)
SECTION A: TO BE COMPLETED BY CONTRACTOR’S PROJECT MANAGER

                                         
 
                                                        2. Contract Personnel
Name     3. Position Title          
 
                                     
 
                                      4. Secret or Top Secret Security Clearance
Required for Position (derived from SoW)      Yes o      No o           5.
Contractor Company Name 6. Sub-Contractor Company Name (If Any)      
 
                                      7. New Contract Personnel o
                    Replacement o                      Reassigned (     ) o    
      8. If Replacement or Reassigned, Name of Person Who Vacated the Position
[Reassignment may require new A-200]          
 
                                     

SECTION B: TO BE COMPLETED BY CONTRACTING OFFICER OR COTR

                                9. New Statement of Work?      Yes o       No o
  10. Funding Source:    
 
                If YES, date copy submitted to SOC   o  Auctions % OR o
Appropriated                     11. Contract/Purchase Order Number(s)     12.
Task Order Number   13. Date of Award    
 
                            14. Task Description (Title of Contract or Statement
of Work)    
 
                            15. Description of Duties and Estimated Length of
Employment    
 
                            16. ADP/Computer Access? Yes o   No o   17. Date
A-200 submitted to SOC     If Yes, a copy of the completed, signed FCC
Form A-200 must be submitted to SOC.                        
 
               Phone:    
 
 
 
       
COTR Name (Print)
COTR Signature   COTR Bureau/Office        Date:              

SECTION C: TO BE COMPLETED BY CONTRACTING PERSONNEL

                                18. I understand and certify that when my work
on the above-referenced contract, or any subsequent FCC contract to which I am
assigned, is finished, I shall return my security badge to the Security
Operations Center.                
 
          FCC Location: (floor
and nearest room #)  
 
Name (Print)
 
 
Signature  
 
Date                    
19.
               
In-Processing _________
  ______        Out-Processing _________                    
 
                             

Page 1 of 4
FCC A-600
April 2003





--------------------------------------------------------------------------------



 



INSTRUCTIONS ON COMPLETING FCC Form A-600
THE FCC CONTRACT PERSONNEL RECORD
The FCC has developed this form, A-600, the FCC Contract Personnel Record, to
document certain necessary risk and sensitivity information for the FCC,
Security Operations Center (SOC).
The FCC Form A-600 has three sections; to be completed by the Contractor’s
Program or Project Manager, the Contracting Officer and/or (COTR), and the
Contract Personnel.
Sections A and B may be completed electronically then printed. Section C of the
printed form must be completed by the individual contractor at the time of their
SOC in-processing.

    A: Program Manager:

2.   Contractor Name: This should be as it will appear on the ID badge       3.
Position Title: Should be exact and include levels (i.e., I, II, Ill, IV), if
applicable.

4.   Security Clearance Required for Position: This confirms that a Secret or
Top Secret access level is required for the position duties. Most contractor
positions do not require this access level.

5.   Contractor Company Name: Must be as it appears on the contract.   6.  
Sub-Contractor Name: If any, listed here.

7.   New/Replacement/Reassigned: Check appropriate box, you must specify a date,
if a reassignment.

    B: Contracting Officer/COTR:

9.   New Statement of Work? If YES, a copy must be forwarded to the SOC, specify
a date.   10.   Funding Source: Indicate percent funded by Auctions, if any.  
11.   Contract/Purchase Order Number(s)   12.   Task Order Number   14.   Task
Description: May be the title of the contract or statement of work.   15.  
Description of Duties: This is very important. Please be brief and to the point.

16.   ADP/Computer Access: Contract Personnel must have completed FCC Form A-200
before they can be granted access to the FCC network. A copy of the completed
A-200 must be submitted to the SOC, specify date. Their level of access will
depend on the details of the task.

17.   To be completed by SOC.

    C: Contractor Personnel:

18.   FCC Location: The physical location, if known, of the contractor
personnel.

19.   Contractor Personnel Agreement to Submit to Out-Processing: Printed name
and signature that the statement has been read. To be initialed and dated at the
time of In- Processing.

The SOC will complete the remaining form in order to determine final placement.
SOC will confer with the COTR and/or the Contractor’s Program/Project Manager
for assistance in completing the FCC Contractor Position Designation Record
Justification form.
Page 2 of 4
FCC A-600
April 2003





--------------------------------------------------------------------------------



 



PRIVACY ACT STATEMENT
The Federal Communications Commission (FCC or Commission) is authorized to
request this information under 5 U.S.C. Sections 1302, 2951, 3301, 3372, 4118,
8347, and Executive Orders 9397, 9830, and 12107. This form is for contract
personnel working for the Commission. If necessary, and usually in conjunction
with another form or forms, this form may be used in conducting an investigation
to determine your suitability or your ability to hold a security clearance, and
it may be disclosed to authorized officials making similar, subsequent
determinations.
ROUTINE USES: Any disclosure of this record or information in this record is in
accordance with routine uses found in System of Records Notice OPM/GOVT-1,
General Personnel Records. The Commission may disclose this information under
the following circumstances:

(1)   To the appropriate Federal, State, or local agency responsible for
responsible for investigating, prosecuting, enforcing, or implementing a
statute, rule, regulation, or order, when the FCC becomes aware of an indication
of a violation or potential violation of a civil or criminal law or regulation.

(2)   To disclose information to any source from which additional information is
requested (to the extent necessary to identify the individual, inform the source
of the purpose(s) of the request, and to identify the type of information
requested), when necessary to obtain information relevant to an agency decision
to hire or retain an employee, issue a security clearance, conduct a security or
suitability investigation of an individual, classify jobs, let a contract, or
issue a license, grant, or other benefits.

(3)   To disclose to a Federal agency in the executive, legislative, or judicial
branch of government, in response to its request, or at the initiative of the
FCC, information in connection with the hiring of an employee, the issuance of a
security clearance, the conducting of a security or suitability investigation of
an individual, the classifying of jobs, the letting of a contract, the issuance
of a license, grant, or other benefits by the requesting agency, or the lawful
statutory, administrative, or investigative purpose of the agency to the extent
that the information is relevant and necessary to the requesting agency’s
decision.

(4)   To provide information to a Congressional office from the record of an
individual in response to an inquiry from that Congressional office made at the
request of the individual.

(5)   To disclose to another Federal agency, to a court, or a party in
litigation before a court or in an administrative proceeding being conducted by
a Federal agency, when the Government is a party to the judicial or
administrative proceeding.

(6)   To the Department of Justice, or in a proceeding before a court,
adjudicative body, or other administrative body before which the Commission is
authorized to appear when:

  (a)   The Commission, or any component thereof; or     (b)   Any employee of
the Commission in his or her official capacity; or     (c)   Any employee of the
Commission in his or her individual capacity where the Department of Justice or
the Commission has agreed to represent the employee; or     (d)   The United
States, when the ‘Commission determines that litigation is likely to affect the
FCC or any of its components, is a party to litigation, or has an interest in
such litigation, and the use of such records by the Department of Justice or the
FCC is deemed by the Commission to be relevant and necessary to the litigation
provided, however, that in each case it has been determined that the disclosure
is compatible with the purpose for which the records were collected.

(7)   By the FCC or by the Office of Personnel Management (OPM) to locate
individuals for personnel research or survey response, and in the production of
summary descriptive statistics and analytical studies in support of the function
for which the records are collected and maintained, or for related workforce
studies. When published statistics and studies do not contain individual
identifiers, in some instances, the selection of elements of data included in
the study may be structured in such a way as to make the data individually
identifiable by inference.

(8)   To disclose, in response to a request for discovery or for appearance of a
witness, information that is relevant to the subject matter involved in a
pending judicial or administrative proceeding.

Page 3 of 4
FCC A-600
April 2003





--------------------------------------------------------------------------------



 



[The 4th page of the A-600 is left intentionally blank]
Page 4 of 4
FCC A-600
April 2003





--------------------------------------------------------------------------------



 



             
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
    1. CONTRACT ID CODE     Page
1 of 2              

                                                          2.
AMENDMENT/MODIFICATION NO.
      3.   EFFECTIVE DATE       4. REQUISITION/PURCHASE REQ. NO.     5. PROJECT
NO. (If applicable)    
 
0009               07/09/2006                                                  
    6. ISSUED BY     CODE       00001   7. ADMINISTERED BY (If other than
Item 6)   CODE               FCC /Contracts and Purchasing Center
445 12th St., SW,
Washington, DC 20554                                                

                                8. NAME AND ADDRESS OF CONTRACTOR (No., street,
county, State and Zip Code)           9A. AMENDMENT OF SOLICITATION NO.        
          Neustar, Inc.           9B. DATED (SEE ITEM 11)                  
46000 Center Oak Plaza     (X)     10A. MODIFICATION OF CONTRACT/ORDER Sterling,
VA 20166           NO. CON03000016                  
 
        (X)     10B. DATED (SEE ITEM 13)              
CODE*
     FACILITY CODE                          

                        11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF
SOLICITATIONS

       
o
  The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers o is extended, o is not extended.
 
   
 
  Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
 
   
 
  (a) By completing Items 8 and 15, and returning ___copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

                    12. ACCOUNTING AND APPROPRIATION DATA (If required)
          No Funding Information         13. THIS ITEM ONLY APPLIES TO
MODIFICATION OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
       
CHECK ONE
                     
o
    A.   THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.    
   
o
    B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).        
o
    C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:  
     
x
    D.   OTHER (Specify type of modification and authority)
43.103(a), Mutual Agreement; FAR 1.6, “Authority of Contracting Officer”        
E. IMPORTANT: Contractor o is not, x is required to sign this document and
return 1 copies to the issuing office.         14. DESCRIPTION OF
AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.)   The purpose of this
modification is to extend the current period of performance of Option Period 2
from 07/09/06 through 07/31/06. Associated Travel Costs for this extension shall
not exceed $3,800.00.           Except as provided herein, all terms and
conditions of the document referenced in Item 9A or 10A, as heretofore changed,
remains unchanged and in full force and effect.        

                        15A. NAME AND TITLE OF SIGNER (Type or print)     16A.  
NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
Wilma Mooney Joseph F. Franlin SR. VP                                    
15B. CONTRACTOR/OFFEROR
    15C. DATE SIGNED   16B.   United States of America     16C. DATE SIGNED
/s/ Joseph F. Franlin
    7/10/06   BY /s/ Wilma S. Mooney     7/11/06                    
(Signature of person authorized to sign)
              (Signature of Contracting Officer)                          





--------------------------------------------------------------------------------



 



                   
  Line Item
    Document Number     Title     Page
  Summary
    CON03000016/0009     NANP Administrator     2 of 2                    

                                                                               
                                                                               
                        Line Item       Delivery Date       Unit of        
Number   Description   (Start date to End date)   Quantity   Issue   Unit Price
  Total Cost     Questions may be addressed to Tony Wimbush @
anthony.wimbush@fcc.gov.

                
                
                
               No Changed Line Item Fields
                
                
                

         
 
  Previous Total:    
 
  Modification Total:    
 
  Grand Total:    
 
       
 
       
 
       





--------------------------------------------------------------------------------



 



Exhibit 10.4.1

                                   
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
      1.     CONTRACT ID CODE     Page 1 of 2              

                                               
2.
  AMENDMENT/MODIFICATION NO. 0010       3.     EFFECTIVE DATE 08/01/2006      
4.     REQUISITION/PURCHASE REQ. NO.       5.     PROJECT NO. (If applicable)  
                 

                                   
6.
  ISSUED BY CODE       00001   7.     ADMINISTERED BY (If other than Item 6)
CODE       
 
                                                             
FCC/Contracts and Purchasing Center
                                                     
445 12th St., SW,
                                                     
Washington, DC 20554
                                 

                      8. NAME AND ADDRESS OF CONTRACTOR (No., street, county,
State and Zip Code)           9A. AMENDMENT OF SOLICITATION NO.                
      Neustar, Inc.               9B. DATED (SEE ITEM 11)                      
46000 Center Oak Plaza
Sterling, VA 20166         (X)     10A. MODIFICATION OF CONTRACT/ORDER NO.
CON03000016                                 (X)     10B. DATED (SEE ITEM 13)    
             
CODE*
  FACILITY CODE                          

         
 
  11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS      

     
o
  The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers o is extended, o is not extended.
 
   
 
  Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
 
   
 
  (a) By completing Items 8 and 15, and returning ___copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
 
     

     
12.
  ACCOUNTING AND APPROPRIATION DATA (If required)
 
  No Funding Information  

         
 
  13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.    
 
  IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.      

            CHECK ONE          
o
    A.   THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.    
   
o
    B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).        
o
    C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:  
     
þ
    D.   OTHER (Specify type of modification and authority)
 
        FAR 1.6, Authority of the Contracting Officer; FAR 43.103(a)(3), Mutual
Agreement         E. IMPORTANT: Contractor o is not, þ is required to sign this
document and return   1   copies to the issuing office.         14. DESCRIPTION
OF AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.)   The purpose of this
modification is to exercise Option Year 3. The Period of Performance is from
08/01/2006 through 07/08/2007. Option Period 3 pricing is in accordance with
Contract Section B-Pricing as follows:


Option Year 3

                    CLIN   Description   Qty/Unit   Unit Price   Amount
0301
  Automated System Support (operation & maintenance)   xxx   xxx   $ 144,235.00
 
0302
  NANP Administration   xxx   xxx   $ 1,049,484.00  
0303
  Reporting   xxx   xxx   $ 150,696.00  
0304
  Travel, Not To Exceed Amount   xxx   xxx   $ 24,352.00  
0305
  Data Requirements (CDRLs)   xxx   xxx   $ 48,900.00  
 
  Total — Option Year 3           $ 1,417,667.00  

           
 
           
 
          Except as provided herein, all terms and conditions of the document
referenced in Item 9A or 10A, as heretofore changed, remains unchanged and in
full force and effect.

                            15A.   NAME AND TITLE OF SIGNER (Type or print)  
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
 
  Joseph F. Franlin - Sr. VP             Wilma Mooney                          
15B.
  CONTRACTOR/OFFEROR   15C. DATE SIGNED   16B. United States of America   16C.
DATE SIGNED
 
  /s/ Joseph F. Franlin Sr. VP                                          
 
  (Signature of person authorized to sign)        7/26/06   BY   /s/ Wilma
Mooney   7/27/06
 
                     
 
                (Signature of Contracting Officer)      

NSN 7540-01-152-8070
PREVIOUS EDITION
UNUSABLE   STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA FAR (48 CFR)
53.243

 



--------------------------------------------------------------------------------



 



                                       
Line Item
    Document Number     Title     Page
Summary
    CON03000016/0010     NANP Administrator     2 of 2                    

 

                           
Line Item
      Delivery Date       Unit of        
Number
  Description   (Start date to End date)   Quantity   Issue   Unit Price   Total
Cost   Questions may be addressed to Tony Wimbush @ anthony.wimbush@fcc.gov.

     No Changed Line Item Fields               
Previous Total:               
Modification Total:               
Grand Total:               